 RIVER WALK MANOR199RiverWalk Manor,Inc.andDistrict 1199-E, Na-tional Union of Hospital and Health Care Em-ployees,AFL-CIO. Case 5-CA-1757029 August 1986DECISION AND ORDERdecided by the Board in the representation pro-ceeding.The record shows that the petition was filed on29 April 1983. On 18 July 1983 the Regional Di-rector issued a Decision and Direction of Electionwhich provided for an election in the followingunit:BY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSUpon a charge filed by the Union 17 October1985, the General Counsel of the National LaborRelations Board issueda complaint22 November1985 againstthe Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaintallegesfollowing a Board election in Case 5-RC-11986,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations,Secs.102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 16 September 1985 the Com-pany has refused to bargain with the Union. On 4December 1985 the Company filed its answer ad-mitting inpart and denying in part theallegationsin the complaint.On 14 January 1986 the General Counsel filed aMotion for Summary Judgment. On 23 January1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Company ad-mitted,inter alia,that the unit is appropriate forcollective bargaining, that the Board certified theUnion as the exclusive collective-bargaining repre-sentative of the employees described in the unit,and that the Union requested on 3 and 9 September1985 that the Company bargain with it. However,the Company also asserted that the certification isinvalid, and denied (1) that the Union is the em-ployees' exclusive collective-bargainingrepresenta-tive; (2) that it has failed and refused to bargainwith the Union since 16 September 1985; and (3)that its conduct is in violation of Section8(a)(1)and (5) of the Act. The General Counsel contendsthat the Company is attempting to relitigate issuesAll full-time and regular part-time service andmaintenanceemployees, including probation-ary employees, who are employed by the Re-spondent at its Salisbury,Maryland location,excluding charge nurses, office clerical em-ployees, guards and supervisors as defined inthe Act.On 25 July 1983 the Company filed a motion todismiss the petition following an administrative in-vestigation. The Company contended that supervi-sory chargenurses'participation in the Union's or-ganizational campaigntainted the showing of inter-est.On 12 August 1983 the Acting Regional Direc-tor notified the Company by letter that he was ad-ministratively satisfied that the Union's showing ofinterestwas adequate to warrant further proceed-ings.The Company filed a request for review oftheActingRegionalDirector'sdetermination,which the Board denied on 14 September 1983.The election was held 19 August 1983. The tallyof ballots shows that of approximately 85 eligiblevoters, 52 cast ballots for the Union, 30 cast ballotsagainst the Union, and there was 1 challengedballot, an insufficient number to affect theresults.Thereafter, the Company filed eight objections tothe election. After conducting an investigation, theRegional Director issued a report on 30 September1983 recommending that the objections be over-ruled in their entirety and that a certification ofrepresentativeissue.On 4 October 1983 the Com-pany requested that the Regional Director provideitwith copies of the affidavits of certain employeesreferred to in theRegional-Director's Report onObjections and that the Regional Director providethe Board with copies of all affidavits taken duringthe investigation in the event the Company filedexceptions to theRegionalDirector's report. On 12October 1983 the Company filed exceptions to theRegional Director's report. The next day, the Re-gional Director denied the Company's requests forthe production of affidavits. Thereafter, the Com-pany filed a request for review of the Regional Di-rector's denial, which the Board denied 10 Novem-ber 1983.On 3 April 1984 the Boardissued aDecision andOrder Directing Hearing on Objections 1, 2, 3, and4.1The hearing on Objection 2 was limited to that1269 NLRB 831 (1984).281NLRB No. 25 200DECISIONSOF NATIONALLABOR RELATIONS BOARDpart concerning alleged supervisory misconductduring thecampaign.The Board adopted the Re-gional Director's recommendation to overrule Ob-jections 5-8.On 5 April 1984 the Companyagainrequestedthe Regional Director to provide it with copies ofthe affidavits of those employees referred to in theReport on Objections. The Regional Directordenied the request and the Company filed a requestfor review of the Regional Director's denial. TheBoard denied that request for review on 8 May1984.On 1 May 1984 the Company requested that theActing General Counsel provide it with copies ofthe same affidavits discussed above. The ActingGeneral Counsel denied the request on 9 May. On3May 1984 the Company served on Region 5 asubpoena duces tecum requesting the production ofthe documents at the opening of the hearing. TheRegional Director issued an order the next day re-voking the subpoena. The Company thereafter fileda requestfor review of theRegionalDirector'sOrder Revoking Subpoena Duces Tecum, whichthe Board denied 5 June 1984.On 10 May 1984 the Company requested that theActing General Counsel permit Board Agent Nailto testify at the hearing. The Company served asubpoena ad testificandum the next day. TheActing General Counsel denied the Company's re-quest on 16 May 1984, and denied the Company's17May amended request on 21 May 1984. The Re-gionalDirector issued an order revoking the sub-poena on 21 May 1984. Thereafter the Companyfiled a request for review of the Regional Direc-tor's order, which the Board denied 7 June 1984.On 25 May 1984 the Company filed with theBoard a motion to reopen administrative investiga-tion and reconsider prior overruling of Objections2 and 6 because of previously unavailable evidence.The Board denied the motion 20 June 1984.On 31 August 1984 the hearing officer issued hisreport recommending that Objections 1-4 be over-ruled in their entirety and that a certification ofrepresentative issue. The Company filed exceptionsalleging that the election should be set aside be-cause of, inter alia, third-party death threats andautomobile vandalism and impermissible superviso-rymisconduct by charge nurses. The Companyalso argued that the showing of interest was taint-ed.The Union filed an answering brief and on 5October 1984 the Company filed a motion ne reci-piatur to refuse to receive or consider the Union'sanswering brief. The Board denied the motion on22 October 1984.On 27 August 1985 the Board issued its Decisionand Certification of Representative (not reported inBoard volumes). The Company filed a motion forreconsideration on 14 September 1985, which theBoard denied 2 December 1985.By letters dated 3 and 9 September 1985 theUnion requested the Company to recognize andbargain with it as the exclusive collective-bargain-ing representative of the employees in the appro-priate unit. The Company has refused to recognizeand bargain with the Union since 16 September1985.The General Counsel argues in her Motion forSummary Judgment that the Board's Certificationof Representative is authentic and proper and thatthe Company has failed to present any newly dis-covered or previously unavailable evidence or raiseany issue which was not considered by the Boardinthe representation proceeding.The GeneralCounsel also requests that a visitatorial clause beincluded in the Order.2In its response to the Notice to Show Cause, theCompany continues to dispute the validity of thecertification.Specifically, the Company contendsthat the Board should have held a hearing on Ob-jections 5-8 and that part of Objection 2 concern-ing alleged supervisory taint in the showing of in-terest.The Companyalso assertsthat theelectionshould be set aside because of the extensive proun-ion activities by supervisory charge nurses and be-cause of the general atmosphere of fear and reprisalresulting from the anonymous third-party threatsand automobile vandalism. Additionally, the Com-pany argues that the hearing officer should havecreditedMary Curtis' testimony about the chargenurses' union activities.3 The Company also con-tends that the Acting General Counsel's refusal toallow Board Agent Nail to testify was a denial ofdue process and an unfair restraint on case prepara-tion; that it was denied a fair hearing by theBoard's failure to provide it with access to Boardaffidavits before the hearing; and that the Board'srules are inherently prejudicial and a denial of dueprocess because they do not require the RegionalDirector to transmit to the Board the Region's in-vestigatory affidavitswhichwere relied on inruling on the objections. Finally, the Company as-serts that special circumstances exist which warrantreversing the Board's decision in the representationcase.These special circumstances include the sub-stantial employee turnover since the election, the 9-month delay between the election and hearing2A visitatorial clause authorizes the Board,for compliance purposes,to obtain discovery from the Company under the Federal Rules of CivilProcedure under the supervision of the United States court of appeals en-forcing the Order2The hearing officer discredited Curtis' testimony because Curtis ad-mitted lying to the Board agent in giving her Board affidavit RIVER WALK MANORdates,and the approximately1year it took theBoard to ruleon the Company's exceptions to thehearing officer's report.The Companyconcludesby urgingthe Boardto deny the General Counsel'srequest fora visitatorial clause.It is well settledthat in the absence of newly dis-coveredand previouslyunavailableevidence orspecial circumstances,a respondent in a proceedingalleging a violationof Section8(a)(5) is notentitledto relitigate issuesthatwere or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941);Secs.102.67(f) and 102.69(c) of theBoard'sRules and Regulations.All issues raisedby the Company were or couldhave beenlitigatedin the priorrepresentation pro-ceeding.The Company does not offer to adduce ata hearingany newly discovered and previously un-available evidence, nor does it allege any specialcircumstancesthat wouldrequire the Board to re-examine the decision made in the representationproceeding.4We therefore find that the Companyhas not raised any issue thatis properlylitigable inthis unfair labor practiceproceeding.Accordinglywe grant the Motion forSummary Judgment.5On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a Maryland corporation,has beenengaged in the operation of a nursing home at itsfacility in Salisbury,Maryland,where during the12monthsprecedingissuance ofthe complaint, arepresentativeperiod, the Companyin the courseand conductof its business operationsreceivedgross revenues in excessof $100,000. During thesame period, the Company purchased and receivedproducts, goods,and materials valued in excess of$10,000 fromother enterpriseslocatedwithin theState of Maryland, each of which received thesame products, goods,and materialsdirectly frompoints outsidethe State of Maryland. We find thatthe Company is an employerengaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Unionisa labor organizationwithin themeaning ofSection 2(5) of the Act.4We find noment to theCompany's contention that employeeturnov-er and the time utilized in processing the representation case are specialcircumstances that warrant reexamination of the representation caseSWe find that under thecircumstancesof this casea visitatorial clauseis not warranted.II.ALLEGED UNFAIR LABOR PRACTICES201A. The CertificationFollowing the election held 19 August 1983 theUnion was certified 27 August 1985 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time service andmaintenance employees,including probation-ary employees,who are employed by the Re-spondent at its Salisbury,Maryland location,excluding charge nurses,office clerical em-ployees,guards and supervisors as defined inthe Act.The Unioncontinues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusalto BargainSince 3 September1985 the Unionhas requestedthe Companyto bargain,and since 16September1985 the Companyhas refused.6We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWBy refusingon and after16 September 1985 tobargain withthe Unionas the exclusivecollective-bargaining representativeof employeesin the ap-propriateunit, the Companyhas engaged in unfairlaborpracticesaffecting commercewithin themeaning of Section 8(a)(5) and (1) andSection 2(6)and (7) of the Act.REMEDYHaving foundthat theRespondent has violatedSection 8(a)(5) and (1) of the Act, we shallorder itto cease and desist,to bargain on requestwith theUnion,and, if an understanding is reached, toembody theunderstanding in a signed agreement.To ensure that the employees are accorded theservicesof theirselected bargaining agent for theperiod provided by law,we shall construe the ini-tial periodof the certificationas beginningthe datetheRespondentbegins to bargain ingood faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);BurnettConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).6Although the Company denied refusingto bargain in its answer tothe complaint, it made no such denial in itsopposition to the Motion forSummary Judgment 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thattheRespondent,RiverWalk Manor,Inc.,Salis-bury,Maryland, its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with District 1199-E, Na-tional Union of Hospital and Health Care Employ-ees,AFL-CIO as the exclusive bargaining repre-sentative of the employees in the bargaining unit.(b) In any like or related manner interferingwith, restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody theunderstanding in a signed agreement:All full-time and regular part-time service andmaintenance employees,including probation-ary employees, who are employed by the Re-spondent at its Salisbury,Maryland location,excluding charge nurses,office clerical em-ployees, guards and supervisors as defined inthe Act.(b)Post at its facility in Salisbury,Maryland,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)NotifytheRegionalDirector inwritingwithin20 days fromthe date of thisOrder whatsteps the Respondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with District1199-E,NationalUnion of Hospital and HealthCare Employees,AFL-CIO as the exclusive repre-sentative of the employees in the bargaining unit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time service andmaintenanceemployees,includingprobation-ary employees, who are employed by the Em-ployer at its Salisbury, Maryland location, ex-cluding charge nurses,office clerical employ-ees, guards and supervisors as defined in theAct.RIVER WALK MANOR, INC.° If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "